United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-1014
                                   ___________

Elmer J. Webb, Jr.,                     *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Pulitzer Publishing Company,            *
                                        *      [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                         Submitted: June 24, 1997

                               Filed: July 10, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.
    After remand, Elmer J. Webb, Jr., appeals from the
district court's1 entry of judgment for defendant
following a bench trial in his employment discrimination
action. Because Webb has not provided a transcript of
the trial proceedings, we cannot review the district
court’s factual findings.    See Fed. R. App. P. 10(b);



      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
Meroney v. Delta Int'l Mach. Corp., 18 F.3d 1436, 1437
(8th Cir. 1994); Schmid v. United Bhd. of Carpenters




                          -2-
& Joiners, 827 F.2d 384, 386 (8th Cir. 1987)                  (per
curiam), cert. denied, 484 U.S. 1071 (1988).

     Accepting the district court's factual findings as
true, we agree that judgment for defendant was proper.
See Davenport v. Riverview Gardens Sch. Dist., 30 F.3d
940, 945 (8th Cir. 1994) (employer’s identification of
alleged    rule   infractions   sufficiently   set  forth
legitimate, nondiscriminatory reasons for plaintiff's
termination); cf. Harvey v. Anheuser-Busch, Inc., 38 F.3d
968, 971-72 (8th Cir. 1994) (summary judgment proper
where plaintiff failed to present sufficient evidence
that    proffered   reason    was   pretextual   or  that
discriminatory motive was more likely).

      Webb incorrectly argues that he was entitled to a
jury trial.     His Title VII claim arose before the
November 21, 1991 effective date of the 1991 Civil Rights
Act, and the 1991 Act is not retroactive. See Landgraf
v. USI Film Prods., 511 U.S. 244, 280-86 (1994); Wright
v. General Dynamics Corp., 23 F.3d 1478, 1479 (8th Cir.
1994).

    Accordingly, we affirm.

    A true copy.


           Attest:


               CLERK,   U.   S.     COURT   OF   APPEALS,   EIGHTH
CIRCUIT.



                                  -3-